             Case 1:21-cv-01200-JDB Document 1 Filed 05/03/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                        )
 AMERICAN OVERSIGHT,                    )
 1030 15th Street NW, B255              )
 Washington, DC 20005                   )
                                        )
                             Plaintiff, )
                                        )
 v.                                     )                 Case No. 21-cv-1200
                                        )
 U.S. AGENCY FOR GLOBAL MEDIA           )
 330 Independence Ave. SW               )
 Washington, DC 20237                   )
                                        )
                           Defendant. )

                                          COMPLAINT

       1.       Plaintiff American Oversight brings this action against the U.S. Agency for

Global Media under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the

Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive

relief to compel compliance with the requirements of FOIA.

                                 JURISDICTION AND VENUE

       2.       This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.       Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.       Because Defendant has failed to comply with the applicable time-limit provisions

of FOIA, American Oversight is deemed to have exhausted its administrative remedies pursuant

to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining the agency from




                                                 1
            Case 1:21-cv-01200-JDB Document 1 Filed 05/03/21 Page 2 of 6




continuing to withhold agency records and ordering the production of agency records improperly

withheld.

                                            PARTIES

       5.      Plaintiff American Oversight is a nonpartisan non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to promoting transparency in government, educating the public about government

activities, and ensuring the accountability of government officials. Through research and FOIA

requests, American Oversight uses the information it gathers, and its analysis of it, to educate the

public about the activities and operations of the federal government through reports, published

analyses, press releases, and other media. The organization is incorporated under the laws of the

District of Columbia.

       6.      Defendant U.S. Agency for Global Media (USAGM) is a department of the

executive branch of the U.S. government headquartered in Washington, D.C., and an agency of

the federal government within the meaning of 5 U.S.C. § 552(f)(1). USAGM has possession,

custody, and control of the records that American Oversight seeks.

                                   STATEMENT OF FACTS

                                     Calendars FOIA Request

       7.      On July 21, 2020, American Oversight submitted a FOIA request to USAGM

seeking the following:

               All calendars or calendar entries for the below specified officials,
               including any calendars maintained on their behalf, reflecting events
               that took place from June 14, 2020, through the date the search is
               conducted.

               For calendar entries created in Outlook or similar programs, the
               documents should be produced in “memo” form to include all
               invitees, any notes, and all attachments. Please do not limit your



                                                 2
            Case 1:21-cv-01200-JDB Document 1 Filed 05/03/21 Page 3 of 6




               search to Outlook calendars—we request the production of any
               calendar—paper or electronic, whether on government-issued or
               personal devices—used to track or coordinate how these officials
               allocate their time on agency business.

               1) Michael Pack, CEO of U.S. Agency for Global Media
               2) Emily Newman, Chief of Staff
               3) Diane Cullo, Deputy Chief of Staff
               4) Michael Williams, Vice President for Legal, Compliance, and
               Risk Management

       8.      As of the date of this Complaint, American Oversight has not received any

communications from USAGM regarding this request.

                                 Communications FOIA Request

       9.      On October 9, 2020, American Oversight submitted a FOIA request to USAGM

seeking the following:

               1. All text messages (or similar messages sent on messaging
                  applications such as Signal, WhatsApp or other platforms)
                  concerning agency business sent or received by the USAGM
                  officials specified below.

               2. All email communications (including emails, complete email
                  chains, and email attachments) concerning agency business sent
                  by the USAGM officials specified below.

               Specified Officials:

               1. CEO Michael Pack
               2. Chief of Staff Emily Newman
               3. Acting Legal Advisor Mora Namdar (also known as Morvared
                  Namdarkhan)

               Please provide all responsive records from June 1, 2020, through the
               date of the search.

               For Item 2, in an effort to accommodate the agency and reduce the
               number of potentially responsive records to be processed and
               produced, American Oversight has limited its request to emails sent
               by the specified officials. To be clear, however, American Oversight
               still requests that complete email chains be produced, displaying
               both sent and received messages. This means, for example, that both



                                                3
          Case 1:21-cv-01200-JDB Document 1 Filed 05/03/21 Page 4 of 6




               CEO Pack’s response to an email and the initial received message
               are responsive to this request and should be produced.

               Please understand messages and emails regarding “agency
               business” to broadly include, at a minimum, all communications
               (whether on government-issued or personal devices or accounts)
               that would ordinarily comprise federal records per 44 U.S.C.
               § 3301(a)(1)(A), which defines federal government records as, “all
               recorded information . . . appropriate for preservation by that agency
               or its legitimate successor as evidence of the organization, functions,
               policies, decisions, procedures, operations, or other activities of the
               United States Government or because of the informational value of
               data in them.” Id.

        10.    By letter dated November 18, 2020, USAGM acknowledged American

Oversight’s request and assigned it tracking number FOIA21-004.

        11.    As of the date of this Complaint, American Oversight has not received any further

communications from USAGM regarding this request.

                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
               Failure to Conduct Adequate Searches for Responsive Records

        12.    American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

        13.    American Oversight properly requested records within the possession, custody,

and control of Defendant.

        14.    Defendant is an agency subject to FOIA and must therefore make reasonable

efforts to search for requested records.

        15.    Defendant has failed to promptly review agency records for the purpose of

locating those records that are responsive to Plaintiff’s FOIA requests.

        16.    Defendant’s failure to conduct adequate searches for responsive records violates

FOIA.




                                                 4
             Case 1:21-cv-01200-JDB Document 1 Filed 05/03/21 Page 5 of 6




       17.      Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendant to promptly make reasonable efforts to search for records responsive

to Plaintiff’s FOIA requests.

                                        COUNT II
                             Violation of FOIA, 5 U.S.C. § 552
                       Withholding of Non-Exempt Responsive Records

       18.      American Oversight properly requested records within the possession, custody,

and control of Defendant.

       19.      Defendant is an agency subject to FOIA and must therefore release in response to

a FOIA request any non-exempt records and provide a lawful reason for withholding any

materials.

       20.      Defendant is wrongfully withholding non-exempt agency records requested by

Plaintiff by failing to produce non-exempt records responsive to Plaintiff’s FOIA requests.

       21.      Defendant is wrongfully withholding non-exempt agency records requested by

Plaintiff by failing to segregate exempt information in otherwise non-exempt records responsive

to Plaintiff’s FOIA requests.

       22.      Defendant’s failure to provide all non-exempt responsive records violates FOIA.

       23.      Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendant to promptly produce all non-exempt records responsive to Plaintiff’s

FOIA requests and provide indexes justifying the withholding of any responsive records

withheld under claim of exemption.




                                                 5
         Case 1:21-cv-01200-JDB Document 1 Filed 05/03/21 Page 6 of 6




                                   REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

      (1) Order Defendant to conduct a search reasonably calculated to uncover all records

          responsive to American Oversight’s FOIA requests submitted to Defendant;

      (2) Order Defendant to produce, within twenty days of the Court’s order, any and all non-

          exempt records responsive to American Oversight’s FOIA requests and Vaughn

          indexes of any responsive records withheld under claim of exemption;

      (3) Enjoin Defendant from continuing to withhold any and all non-exempt records

          responsive to American Oversight’s FOIA requests;

      (4) Award American Oversight the costs of this proceeding, including reasonable

          attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

          to 5 U.S.C. § 552(a)(4)(E); and

      (5) Grant American Oversight such other relief as the Court deems just and proper.




Dated: May 3, 2021                                  Respectfully submitted,

                                                    /s/ Mehreen Rasheed
                                                    Mehreen Rasheed
                                                    D.C. Bar No. 144880
                                                    AMERICAN OVERSIGHT
                                                    1030 15th Street NW, B255
                                                    Washington, DC 20005
                                                    (202) 848-1320
                                                    mehreenrasheed@americanoversight.org
                                                    Counsel for Plaintiff




                                                6
